Citation Nr: 1016272	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.  

2.  Entitlement to a compensable evaluation for allergic 
rhinitis.  

3.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the left knee, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the right knee, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to July 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's sinusitis has been mild, never causing 
periods of incapacitation or manifesting as purulent 
discharge or crusting at least three times yearly. 

2.  The Veteran's allergic rhinitis is productive of greater 
than 50 percent obstruction of nasal passage on both sides.  

3.  The Veteran's left knee disability is not manifested by 
recurrent subluxation, lateral instability, limitation of 
flexion to 30 degrees, or extension limited to at least 10 
degrees.  

4.  The Veteran's right knee disability is not manifested by 
recurrent subluxation, lateral instability, limitation of 
flexion to 30 degrees, or extension limited to at least 10 
degrees.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, (West 2002 & Supp. 2009); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code (DC) 6511 (2009).

2.  The criteria for entitlement to a 10 percent (but not 
higher) disability rating for allergic rhinitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7 and DC 6522 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DC 
5099-5014 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome with chondromalacia patella 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, DC 5099-5014 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2007 with regard to the knee disabilities and 
in January 2008 with regard to the sinusitis and rhinitis 
disabilities.  The August 2007 and January 2008 letters also 
provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains reports of VA examinations dated in January 2008.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran, and 
his representative, have not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Sinusitis & Allergic Rhinitis

Criteria & Analysis

An October 2005 rating decision granted service connection 
for sinusitis and assigned a noncompensable disability rating 
under Diagnostic Code 6510, effective August 1, 2005.  The 
October 2005 rating decision also granted service connection 
for allergic rhinitis and assigned a noncompensable 
disability rating under Diagnostic Code 6522, effective 
August 1, 2005.  

Diagnostic Codes 6510 (pansinusitis) is to be rated under the 
General Rating Formula for Sinusitis.  The General Rating 
Formula for Sinusitis provides a noncompensable (0 percent) 
rating for sinusitis that is detected by X-ray only.  A 10 
percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A Note to the General Rating Formula for Sinusitis 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97. 

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

The Veteran underwent a VA examination in January 2008.  He 
reported daily nasal obstruction which is worse in the late 
fall through the early spring.  He stated that he was treated 
with an unknown antibiotic for sinus infection about 3 months 
earlier.  He reported daily early morning headache which 
would resolve towards evening.  He stated that he missed 
about 20 days of work in the past year due to sinusitis.  He 
reported burning, itching and watery eyes.  

Upon physical examination, no nasal polyps were present.  The 
Veteran had bilateral hypertrophic turbinates but without 
evidence of granulomatous disease.  There was about 60 
percent obstruction of both nasal passages due to 
hypertrophic turbinates and edematous mucosa.  No septal 
deviation, tissue loss, scarring or deformity was noted.  
There was no tenderness, purulent discharge, or crusting and 
sinuses affected.  The examiner diagnosed moderate allergic 
rhinitis and mild chronic sinusitis.  

With regard to the allergic rhinitis issue, the Board 
concludes that a 10 percent disability rating, but not 
higher, is warranted.  The January 2008 VA examination 
findings revealed that there was about 60 percent obstruction 
of both nasal passages due to hypertrophic turbinates and 
edematous mucosa.  There is no persuasive competent evidence 
that a 30 percent disability rating is warranted.  For 
example, nasal polyps were not present.  The Board has 
considered whether a higher evaluation was warranted for any 
discrete period during the course of the claim, but finds 
that the evidence has not supported a higher evaluation at 
any point.  Hart, supra.

With regard to the sinusitis issue, the Veteran's disability 
picture does not more nearly approximate the criteria for a 
compensable initial evaluation.  There is no medical evidence 
in the claims file establishing that the Veteran's sinusitis 
has involved incapacitating episodes or has manifested as 
headaches, pain, and purulent discharge or crusting at least 
three times yearly.  For example, although the Veteran 
reported early morning headaches at the January 2008 VA 
examination, the examiner found no purulent discharge or 
crusting.  Additionally, although the Veteran stated at the 
VA examination that he was treated with an unknown antibiotic 
for sinus infection, there is no evidence of an 
incapacitating episode requiring prolonged antibiotic 
treatment.  An initial compensable evaluation is thus not 
assignable under DC 6510.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  
Although the Board notes that the Veteran stated at the 
January 2008 VA examination that he missed 20 days of work in 
the previous year due to sinusitis, the record contains no 
objective evidence that the Veteran's sinusitis and allergic 
rhinitis has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Therefore, the Board finds that 
criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Bilateral Knees

Criteria & Analysis

An October 2005 rating decision granted service connection 
for retropatellar pain syndrome, left knee and retropatellar 
pain syndrome with chondromalacia patella, right knee, and 
assigned 10 percent disability ratings under Diagnostic Code 
5099-5014, effective August 1, 2005.  

The 10 percent ratings have been assigned under 38 C.F.R. 
§ 4.71a, DCs 5099-5014.  This indicates that the Veteran's 
knee disabilities have been rated by analogy to osteomalacia.  
See 38 C.F.R. §§ 4.20, 4.27 (2009).

Turning to Diagnostic Codes applicable to the knee, under 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability and a 20 
percent rating is applied for moderate recurrent subluxation 
or lateral instability.  Under Diagnostic Code 5256, a 
minimum 30 percent rating is warranted when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a rating of 10 percent is warranted for 
flexion limited to 45 degrees, and flexion of the leg limited 
to 30 degrees is rated 20 percent disabling.  A 10 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 10 degrees; and 
extension of the leg limited to 15 degrees is rated 20 
percent disabling.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 
5256 through 5261.  Normal extension and flexion of the knee 
is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, where it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.

Additionally, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98. 

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet. App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran underwent a VA examination in January 2008.  He 
reported that the right knee felt weak, "wobly" (unstable), 
would give way, pop, would swell usually at the end of the 
day (he walked all day working construction).  He denied lack 
of endurance.  He reported daily pain intensity of 7 out of 
10, subsiding once he went to sleep at night.  He stated that 
there was stiffness in the morning or after sitting for a 
long period of time.  He reported that the left knee would 
swell, felt "wobly," popped, and stiffened after being 
still for long.  He stated that the knee locked every morning 
and there was pain intensity of 7 out of 10.  He denied any 
lack of endurance.  He stated that there was no decrease in 
joint function during flare ups, with some decrease in range 
of motion when swollen.  He denied any episodes of 
dislocation or recurrent subluxation.  He stated that he 
endured the pain during his daily work (walking a lot).  He 
denied any effect on usual daily activities and had no 
strenuous recreational activities.  

Upon physical examination, extension for both knees was to 
zero degrees and flexion was to 110 degrees.  With regard to 
the right knee, there was pain at the end of flexion.  There 
was no tenderness or laxity of ligaments.  There was positive 
Drawer's and positive McMurray's with external rotation.  

With regard to the left knee, there was no pain.  There was 
normal stability but laxity of ligaments.  There was negative 
McMurray's, Lachman's and Drawer's.  There was no weakness, 
tenderness or redness, abnormal movement or guarding of 
movements.  

The examiner diagnosed degenerative joint disease and coplex 
tear in the medial meniscus of the right knee, and 
tricompartement degenerative joint disease with suspicious 
lateral meniscus radial tear in the left knee.  

In turning to the Diagnostic Codes applicable to the knees 
which provide for disability ratings in excess of 10 percent, 
with regard to Diagnostic Code 5257, there is no persuasive 
evidence of moderate recurrent subluxation or lateral 
instability to warrant a rating in excess of 10 percent for 
the knees.  At the January 2008 VA examination, the Veteran 
denied any episodes of dislocation or recurrent subluxation.   

A 30 percent disability rating under Diagnostic Code 5256 
would not apply in this case because the pertinent medical 
evidence of record has not shown that there is ankylosis of 
the knees.  Additionally, Diagnostic Code 5259 does not 
provide for a disability rating in excess of 10 percent; 
therefore, it is not applicable to this analysis.

With regard to Diagnostic Code 5258, although the Veteran 
complained of knee locking every morning, there is no medical 
evidence of frequent episodes of joint effusion.  Therefore, 
the Board is unable to find that a 20 percent rating is 
warranted under this Code.

The Board also notes that in order to assign a 20 percent 
rating under Codes 5260 or 5261, flexion would have to be 
limited to 30 degrees or extension would have to be limited 
to 15 degrees.  The record clearly shows that the Veteran 
does not suffer limitation of flexion or of extension to such 
a degree.  In January 2008, extension was to zero degrees and 
flexion was to 110 degrees.  Therefore, the Board is unable 
to find that a 20 percent rating is warranted.  Moreover, 
given the full extension shown, a separate evaluation for 
limitation of extension is not for application.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the Veteran has reported pain 
in the knees over the years since his initial injury.  The 
Board finds that the present 10 percent ratings take into 
consideration the Veteran's complaints of knee pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.  

There is also no x-ray evidence of arthritis to provide a 
basis for consideration for separate ratings under Code 5257 
and Code 5003.  See generally VAOPGCPREC 23-97 and VAOPGCREC 
9-98.

The Veteran clearly suffers from right and left knee 
impairment.  However, the Board is bound by regulations which 
set forth the criteria for various ratings.  Throughout this 
entire rating period on appeal, there is a preponderance of 
the evidence in this case against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable Diagnostic Code.  Hart, supra.  The 
Veteran may always advance a claim for increased ratings 
should the severity of his knee disabilities increase in the 
future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

A compensable rating for sinusitis is not warranted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation is granted for the 
service-connected allergic rhinitis.

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee is not warranted.  

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right knee is not warranted.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


